This judgment was rendered against Morrow as sheriff of Bourbon county, on a notice, for money said to be received by him on an execution. But it appearing to the court from the return of the last execution, that the judgment was rendered against Morrow and his securities prior to the time the money was paid the sheriff, therefore, it is considered by the court that the judgment aforesaid be reversed and set aside, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.